There is no error. The evidence tended to show that the plaintiff was aware of the fact that the defendant acted merely as a messenger, and did not intend, or expect, to make himself personally liable for the services which were to be rendered to the sick man. The doctor, who was in attendance, explained to the sick man, in the presence of the plaintiff, what had occurred, that is, that the defendant who had been sent for Dr. Pettis, not finding him, as the case was urgent, had applied to the plaintiff to come in his place, and the plaintiff would assist in performing the operation, which was assented to. If the plaintiff was not willing to assist at the instance and on the credit of the sick man, it was his duty then to have made known his objections.
To hold the defendant liable, under these circumstances, would deter every one from doing the charitable office of going after a doctor for a sick neighbor.
PER CURIAM,                                         Judgment affirmed. *Page 344